DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on February 7, 2022 and March 2, 2022 to the non-final Office action of November 9, 2021 is acknowledged. The Office action on the currently pending claims 1-6 follows.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1: the clause “the first and second ends” should be amended to recite “ the first or second ends” in order to match Pg.7, Lns.4-8 of Applicant’s specification and Figure 5 of Applicants drawings.
Claim 3: the degree of how tight is considered tightly attached for the clause “tightly attached” is not defined in Applicant’s originally filed disclosure. For the purpose of examination, the clause “tightly attached” is being interpreted to mean “fixed”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. (US Patent 4,771,366) in view of Koike et al. (JP 2001196516).
Regarding claim 1, Blake discloses (Fig.3 and Col.10 Lns.2-7: embodiment that utilizes the adhesive) a memory auxiliary heat transfer structure (40) correspondingly assembled with at least one memory unit (10) and a water-cooling assembly (42, Col.10, Lns.7-8), the memory auxiliary heat transfer structure comprising a main body (18), the main body having a first end (see Fig.3 below, upper horizontal portion of 18), a second end (see Fig.3 below, lower horizontal portion of 18) and a middle section (see Fig.3 below, vertical portion of 18 between the first end and the second end), two ends (See Fig.3 below: the two end sections of the middle section will extend to be connected to the first end and the second end) of the middle section extending to connect with the first and second ends, a first angle (See Fig.3 below: angle between the middle section and the first end) and a second angle (See Fig.3 below: angle between the middle section and the second end) being contained between the middle section and the first and second ends respectively, the middle section having a heated side (side of middle section contacting 12 is heated by 12) and a contact side (side of middle section contacting 42), the heated side being disposed corresponding to at least one chip (12) disposed on the memory unit (heated side is disposed corresponding to 12 disposed on 10), the contact side being assembled with the water-cooling assembly (contact side is assembled with 42), and the main body being guided into and assembled with the water-cooling assembly via the first and second ends (18 can be guided into and assembled with 42 via the first and second ends of 18 because each 42 is spaced apart from one another to allow room for 18 to fit in between them).
the first and second angles being larger than 90 degrees so that the first and second ends of the main body are in an inclined state.
However, Koike teaches (Figs.2a-c) the first (see Fig.2b below, angle between the first end and the middle section) and second angles (see Fig.2b below, angle between the second end and the middle section) being larger than 90 degrees so that the first (see Fig.2b below) and second ends (see Fig.2b below) of the main body (12a and 12b) are in an inclined state (the first and second ends are in an inclined state as shown in Fig.2b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Koike to modify Blake such that the first and second angles are larger than 90 degrees in order to utilize a more gradually sloping angle that is less sharp thus decreasing the potential damage that could be caused from the first and second angled corners of the main body when coming into physical contact with the water-cooling assembly, and further to provide an easier way of connecting/disconnecting the main body from the memory unit due to the sloped design of the main body ([0011]).

    PNG
    media_image1.png
    487
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    165
    611
    media_image2.png
    Greyscale

Regarding claim 2, Blake teaches the contact side has a wear-resistant layer (Col.10 Lns.2-7, the resilient material of high thermal conductivity between 18 and 42 on the contact side in order to bias 18 and 42 toward each other to form a low thermal resistance path will also act as a barrier to protect from wear (i.e. wear from friction when 18 and 42 contact)), the wear-resistant layer being formed on the contact side by means of electroplating, surface treatment or 
	It is noted that the limitation, "the wear-resistant layer being formed on the contact side by means of electroplating, surface treatment or coating.” is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the gap fill material of Blake satisfies the structural limitations of the claim. See also MPEP 2113.
Regarding claim 3, Blake teaches the main body has elasticity (18 is ceramic (Col.11, Lns.43-45) which by definition has elasticity), and the middle section of the main body is tightly attached (middle section of 18 is sandwiched between 42 and 10 which tightly attaches/fixes the middle section of 18 to a surface of 12 facing the middle section as shown in Fig.3) to a surface (surface of 12 facing the middle section) of the at least one chip on the at least one memory unit (10).
Regarding claim 4, Blake teaches the main body is made of a material (material of 18: ceramic, Col.11, Lns.43-45) with better thermo-conductivity (18 conducts heat from 12 to 42, Col.8, Lns.2-5), which is selected from a group consisting of gold, silver, copper, iron, aluminum, titanium, copper alloy, aluminum alloy, titanium alloy, graphite and ceramic material (ceramic, Col.11, Lns.43-45).
Regarding claim 6, Blake teaches the water-cooling assembly is a water-cooling tube1 (42 is a cold plate and cold plates are known to have water-cooling tubes, therefore, the cold plate acts as a water-cooling tube because it transfers water through the cold plate via the cold plate’s water-cooling tubes), the contact side being in contact and connection with the water-cooling assembly by a frictional means (Col.10 Lns.2-7, even with the use of the adhesive that connects the water-cooling assembly 42 to the contact side of the middle section of the main body 18, there must be some friction force to hold 42 to 18).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Koike as applied to claim 1 above, and further in view of Cipolla et al. (US Patent 8,081,473).
Regarding claim 5, Blake in view of Koike fails to explicitly teach the heated side has a thermo-conductive medium, the thermo-conductive medium being selected from a group consisting of silver heat dissipation paste, copper foam, aluminum foam, thermo-conductive adhesive (paste) and gap pad.
However, Cipolla discloses (Fig.3B) the heated side (surface of 12 touching 6) has a thermo-conductive medium (15, Col.6, Lns.59-65), the thermo-conductive medium being selected from a group consisting of silver heat dissipation paste, copper foam, aluminum foam, thermo-conductive adhesive (paste) and gap pad (thermo-conductive adhesive, Col.6, Lns.63-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Cipolla to modify Blake in view of Koike such that the .
Response to Arguments
Applicant's arguments filed February 7, 2022 have been considered, but notes that Applicant’s arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).
However, regarding Applicant’s argument that “Blake ‘366 fails to disclose that a first angle and a second angle is contained between the middle section and the first and second ends respectively…and the main body is guided into and assembled with the water-cooling assembly via the first and second ends”, the Office respectfully disagrees and directs Applicant’s attention to Figure 3 of the Blake reference showing a first angle and a second angle of 90 degrees is contained between the middle section and the first and second ends respectively because the water-cooling assembly has a space where the main body can be guided into and assembled via the first and second ends. The Office agrees that the Blake reference does fail to explicitly disclose “the first and second angles are larger than 90 degrees so that the first and second ends of the main body are in an inclined state”.
However, regarding Applicant’s argument that “JP ‘516 fails to disclose the angles for guiding the main body into and assembled with the water-cooling assembly via the first and second ends”, the Office respectfully disagrees and directs Applicant’s attention to annotated Figure 2b of the Koike reference above showing the first and second angles are obtuse angles that are larger than 90 degrees so that the first and second ends of the main body are in an inclined state, and the Office further directs Applicant’s attention back to the Blake reference for 
Further, regarding Applicant’s argument that “The angle of JP2001196516 are constructed for securing means 18 to clamp the wiring board 14 there for the pair of metal plates 12a, 12b can be removed from the wiring board 14. Therefore, JP ‘516 fails to disclose the angles for guiding the main body into and assembled with the water-cooling assembly via the first and second ends, and hence cannot render the claim invention obvious.”, the Office respectfully disagrees because Applicant’s arguments are believed to be conclusory in that Applicant fails to provide any argument linking the two ideas together (i.e., how are clamping and guiding related?). Referring to the Blake reference and the Koike reference, neither reference suggests that clamping/unclamping prevents the angles from being used for inserting/guiding or vice versa. Clamping/unclamping and the angles used for inserting/guiding are unrelated ideas, and do not appear to limit each other structurally or functionally. 
For the reasons provided above, it is believed that the Blake reference in view of the Koike reference does teach the aforementioned limitations of claim 1, and the rejection above using the Blake reference in view of the Koike reference is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.R.H./Examiner, Art Unit 2835                                                                                                                                                                                                        
/STEPHEN S SUL/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The cold plate of Blake acts identically to the water-cooling assembly is a water-cooling tube as described in applicant’s specification because both the cold plate and the water-cooling assembly comprise a water-cooling tube.